DENIED and Opinion Filed January 27, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00088-CV

                              IN RE MICHAEL GIBB, Relator

                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-55837-2009

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                    Opinion by Justice Lang
       Relator requests that the Court order the trial court to vacate its order permitting real

party in interest unsupervised overnight visitation with the child who is the subject of this suit

affecting the parent-child relationship. Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.    In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relator has not shown he is entitled to

the relief requested.   See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). Accordingly, we deny relators’ petition for writ of mandamus. TEX. R. APP. P.

52.8(a).


                                                   / Douglas S. Lang/
                                                   DOUGLAS S. LANG
150088F.P05                                        JUSTICE